Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Forth (20040122833) describes an electric power meter having a digital sampler for sampling a voltage and a current at a sampling point and having a processor for processing at least one of the sampled voltage and the current, comprising: a memory for storing network protocol conversion algorithms; and a network interface; wherein said processor performs at least one power calculation and converts at least one of the sampled voltage, the sampled current and the power calculation to at least one network protocol using one of said network protocol conversion algorithms, said at least one network protocol provided through said network interface; wherein a web server provides data to the network interface in Hypertext Markup Language (HTML) or Extensible Markup Language (XML) format.

	Pernestal (US 2006/0217898 A1) describes methods and devices according to the enclosed claims. Preferred embodiments are characterized in dependent 

	Bickel (US 11099221 B2) describes a method for managing power quality events in an electrical system, the method comprising: processing electrical measurement data from voltage and/or current signals captured by an intelligent electronic device (IED) to identify at least one power quality event associated with one or more loads monitored by the IED, wherein the IED and the one or more loads are installed at respective locations in the electrical system; wherein 

	Pernestål (US 7421378 B2) describes diagnosing method for an apparatus having at least a first and a second movable mechanical component, both said at least a first and a second movable mechanical component influencing a power flow within said apparatus, comprising: measuring a total power supplied to said apparatus to obtain a power signal representing supplied power as a function of 

	Bickel (US 11211792 B2 describes a method for characterizing power quality events in an electrical system, comprising: processing electrical measurement data from or derived from energy-related signals captured by at least one first intelligent electronic device, IED, in the electrical system, wherein the at least one first IED is installed at a first metering point in the electrical system; processing electrical measurement data from or derived from energy-related signals captured by at least one second IED in the electrical system, wherein the at least one second IED is installed at a second metering point in the electrical system; and deriving electrical measurement data for at least one first virtual meter in the electrical system from (a) the electrical measurement data from or derived from the energy-related signals captured by the at least one first IED, and (b) the electrical measurement data from or derived from the energy-related 

	Hakala (US 8024052 B1) describes a system controlling the output of a device, a method comprising: measuring a plurality of control efforts applied to a device over a plurality of intervals; measuring a plurality of output change amounts of the device that correspond to the applied plurality of control efforts; mapping the plurality of output change amounts directly to the plurality of control efforts in a control map, wherein mapping the plurality of output change amounts further comprises: selecting a set of points, each point defined as an ordered N-tuple where: N is a positive integer greater than or equal to two; one element of the N-tuple is indicative of an amount of device output change; another element of the N-tuple is indicative of an amount of control effort; and N−2 additional elements of the N-tuple are indicative of system state prior to application of an amount of control effort; repeating, until a calculated control error is within a tolerance of a desired output: calculating control error as a difference between desired and present output; reading, by interpolation or otherwise, an amount of control effort from the control map using the control error as an index indicative of desired change in output; applying the amount of control effort thus read to the device; 

	Wang (US 2020/0327264 A1) describes a system for power system model calibration comprising a computing device comprising at least one processor in communication with at least one memory device, wherein said at least one processor is programmed to: store a model of a device, wherein the model includes a plurality of parameters; receive a plurality of events associated with the device; receive a first set of input calibration values for the plurality of parameters; sequentially analyze the plurality of events in a first sequence to determine a set of calibrated parameter values for the model; validate the set of calibrated parameter values for the model to determine a fit; and perform 

	Ehsani (US 6472842 B1) describes system and method according to the present invention solves the problem of obtaining optimal performance from the SRM motor in the presence of a parameter variation, which can alter the phase 

	Holden (US 11237551 B2) describes the components, process steps, and/or data structures may be implemented using various types of operating systems, computing platforms, computer programs, and/or general purpose machines. In addition, those of ordinary skill in the art will readily recognize that devices of a less general purpose nature, such as hardwired devices, or the like, may also be used without departing from the scope and spirit of the inventive concepts disclosed herewith. General purpose machines include devices that execute instruction code. A hardwired device may constitute an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), digital signal processor (DSP) or other related component.

Drawing
2.	Drawing filed on 01/05/2021 has been accepted by the examiner.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with HWA,JAMES on February 8, 2022
The application has been amended as follows: 

	Cancel claim 17


	In claim 1, lines 12,  delete “clarification.” 

Add   “ clarification, wherein an indication of at least one identified power quality event is provided on the at least one dynamic tolerance curve, wherein the at least one identified power quality event is characterized as either an impactful power quality event or a non- impactful power quality event based on a determined impact of the at least one power quality event.”



	In claim 20, lines 17,  delete “curves. “
	Add “curves, wherein an indication of at least one identified power quality event is provided on the at least one dynamic tolerance curve, wherein the at least one identified power quality event is characterized as either an impactful power 

	Delete claim 17
	After claim 13, line 2, add: 14. (cancel) 
	
	Allowable Subject Matter
4.	Claims 1-13, 15-16 and 18-22 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 20 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method for analyzing power quality events in an electrical system, comprising: wherein an indication of at least one identified power quality event is provided on the at least one dynamic tolerance curve, wherein the at least one identified power quality event is characterized as either an impactful power quality event or a non- impactful power quality event based on a determined impact of the at least one power quality event. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not 
Claims 2-13, 15-16 and 18-19 are allowed due to their dependency on claim 1.

Regarding claim 20:
The primary reason for the allowance of claim 20 is the inclusion of a method for analyzing power quality events in an electrical system, comprising: wherein an indication of at least one identified power quality event is provided on the at least one dynamic tolerance curve, wherein the at least one identified power quality event is characterized as either an impactful power quality event or a non- impactful power quality event based on a determined impact of the at least one power quality event. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.
Claims 21-22 are allowed due to their dependency on claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

Technology Center 2800 
February 8, 2022